Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders WCA Waste Corporation: We consent to the incorporation by reference in the registration statements (No. 333-131875, No. 333-139809 and No. 333-170076) on Form S-8 of WCA Waste Corporation of our reports dated March 10, 2011, with respect to the consolidated balance sheets of WCA Waste Corporation as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010, and the effectiveness of internal control over financial reporting as of December 31, 2010 which reports appear in the December 31, 2010 annual report on Form 10-K of WCA Waste Corporation. /s/ KPMG LLP Houston, Texas March 10, 2011
